Citation Nr: 0719488	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-08 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to a separate disability rating for numbness of 
the stomach as a residual of the service-connected rhizotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the RO that, in 
part, denied a disability rating in excess of 30 percent for 
service-connected residuals of rhizotomy manifested by 
sensory impairment of T7 and L1, with residual distribution 
of L1 and L5 dermatomes, and neuritis of the anterior crural 
nerve.  The veteran timely appealed for a separate disability 
rating for numbness of the stomach as a residual of the 
service-connected rhizotomy.

In March 2004, the RO continued to deny disability ratings in 
excess of 30 percent for residuals of rhizotomy manifested by 
sensory impairment of T7 and L1, with residual distribution 
of L1 and L5 dermatomes, and neuritis of the anterior crural 
nerve; and in excess of 10 percent for rhizotomy scar.

In his March 2005 substantive appeal, the veteran limited his 
appeal in this case to the issue of entitlement to a separate 
disability rating for numbness of the stomach as a residual 
of the service-connected rhizotomy. 

The veteran failed to appear for a hearing before RO 
personnel that was scheduled for April 7, 2006.

In July 2003, the veteran also raised the issue of 
entitlement to service connection for a back disability, 
claimed as secondary to the service-connected residuals of 
rhizotomy manifested by sensory impairment of T7 and L1, with 
residual distribution of L1 and L5 dermatomes, and neuritis 
of the anterior crural nerve.  As that issue has not been 
adjudicated, it is referred to the RO for appropriate action.  
 



FINDING OF FACT

Numbness of the stomach is included as a severe manifestation 
of sensory impairment associated with service-connected 
residuals of rhizotomy affecting the veteran's left trunk and 
left lower extremity.


CONCLUSION OF LAW

The criteria for a separate disability rating for numbness of 
the stomach as a residual of the service-connected rhizotomy 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.123, 4.124a, Diagnostic 
Code 8626 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through July 2002, July 2003, and August 2003 letters, the RO 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006). 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board finds no prejudice to the veteran in proceeding 
with a denial of the claim, as concluded below, because any 
question as to the appropriate disability rating and 
effective date to be assigned is rendered moot.  He had 
previously received all required notice regarding service 
connection, as well as the applicable rating criteria for an 
increased disability rating. The claim denied obviously does 
not entail the setting of a new disability rating or an 
effective date.  Accordingly, the veteran is not harmed by 
any defect with regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

The RO has evaluated the service-connected residuals of 
rhizotomy manifested by sensory impairment of T7 and L1, with 
residual distribution of L1 and L5 dermatomes, and neuritis 
of the anterior crural nerve, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8626, as 30 percent disabling on the basis of 
severe neuritis; and under 38 C.F.R. § 4.118, Diagnostic Code 
7804, as 10 percent disabling on the basis of a painful scar.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is rated on the scale provided 
for that nerve with a maximum rating equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2006).

Mild incomplete paralysis of the anterior crural nerve 
(femoral) warrants a 10 percent evaluation.  Moderate 
incomplete paralysis of the anterior crural nerve warrants a 
20 percent evaluation.  Severe incomplete paralysis of the 
anterior crural nerve warrants a 30 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8526.  Diagnostic Code 
8626 provides for neuritis of that nerve.

The veteran contends that he is entitled to a separate 
disability rating for numbness of the stomach.

The report of a September 1995 VA examination includes an 
opinion that the veteran's sensory impairment in the thoracic 
and abdominal areas is a resulting complication of the 
service-connected rhizotomy.

In each disability evaluation since that examination, the RO 
has taken into consideration the veteran's sensory impairment 
in the abdominal area-i.e., numbness of the stomach-in 
rating the service-connected residuals of rhizotomy.  
Moreover, private medical records dated in April 2001 have 
specifically ruled out other intra-abdominal problems.
 
The May 2002 VA examiner also diagnosed areas of anesthesia 
and hyperesthesia as including the left trunk and leg, which 
corresponded to the areas which were interrupted by the 
rhizotomy.  The examiner found markedly reduced sensation of 
the left trunk from approximately T6 to T8, as well as 
impaired sensation on the lateral and medial sides of the 
foot and sole, and an oval patch of decreased sensation on 
the lateral aspect of the veteran's left thigh.

The report of the December 2003 VA examination diagnosed 
dorsal rhizotomy affecting approximately levels T10 through 
T12, anterior common nerve entrapment, and possible lumbar 
radiculopathy.

The Board finds that the RO has appropriately assigned a 
separate disability rating for rhizotomy scars, and a single 
disability rating for all sensory impairment as a residual of 
the rhizotomy.  See 38 C.F.R. § 4.14 (providing that 
evaluation of the same disability under different diagnostic 
codes is to be avoided).  In this case, the evidence of 
markedly reduced sensation of the left trunk-i.e., numbness 
of the stomach-is the primary manifestation supporting the 
currently assigned 30 percent disability rating under 
Diagnostic Code 8626.

While separate evaluations for separate problems arising from 
the same injury may be assigned if they do not constitute the 
same disability or same manifestation under 38 C.F.R. § 4.14 
(see Esteban v. Brown, 6 Vet. App. 259, 261 (1994), here, 
there is no basis for assigning a separate disability 
evaluation for numbness of the stomach.

Nerve conduction studies in May 2002 revealed that the 
peripheral nerves of the left lower extremity are 
functionally normally; however, the nerves are disconnected 
from the spinal cord and the impulses do not spread up to the 
spinal cord to the brain.

In this case, the currently assigned 30 percent disability 
rating is the maximum evaluation for neuritis of the anterior 
crural nerve.  The evidence of sensory disturbances of the 
veteran's left lower extremity alone, without consideration 
of the markedly reduced sensation of the left trunk, does not 
reveal severe impairment.  Hence, the veteran is not entitled 
to more than a single disability rating for severe incomplete 
paralysis of the involved nerve.  38 C.F.R. § 4.123 (2006).

The weight of the evidence is thus against the grant of a 
separate rating for numbness of the stomach as a residual of 
the service-connected rhizotomy.



 
ORDER

A separate disability rating for numbness of the stomach as a 
residual of the service-connected rhizotomy is denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


